Citation Nr: 1000517	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left lower extremity 
varicose veins.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower extremity 
varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
bilateral lower extremity varicose veins and assigned a 
noncompensable rating for each extremity.  Subsequently, the 
December 2007 statement of the case granted a 10 percent 
rating for both lower extremity varicose veins.  The Veteran 
is appealing for a higher rating.

The Veteran testified at an April 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral lower 
extremity varicose veins currently rated as 10 percent 
disabling each.  The last VA examination of the Veteran's 
varicose veins was conducted in November 2007 and is now over 
two years old.  The Veteran has indicated that there has been 
a change in his condition since that time.  Specifically, at 
his April 2009 Board hearing the Veteran contended that the 
pain in his legs after prolonged standing and walking now 
occurs on a daily basis and is no longer completely 
alleviated by elevating his extremities.  See Board hearing 
transcript at pp. 6, 7, 18.  The Veteran also testified that 
he has noticed discoloration around the large veins around 
the knees that is of a different "texture" then the rest of 
the skin on his legs.  Id. at p. 20.  At his previous VA 
examination in November 2007, the Veteran reported only 
"weekly pain with itching," no skin discoloration was 
evident, and that the aching in his legs was alleviated by 
elevation and/or use of compression hosiery.  The Board notes 
that the criteria for rating varicose veins includes evidence 
regarding the alleviation of symptoms by use of elevation and 
the presence of edema and stasis pigmentation or eczema.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

Although there are no recent treatment records noting a 
change in the Veteran's varicose veins disability, the Board 
acknowledges that the Veteran's own statements about his 
disability constitute competent evidence that the Board may 
consider in determining whether further development is 
warranted.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his service-connected 
bilateral lower extremity varicose veins.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  In particular, the 
examiner should note the presence or 
absence of edema (either intermittent or 
persistent), beginning stasis 
pigmentation and eczema.  The examiner 
should also opine as to whether the 
Veteran's symptoms are relieved 
(completely or incompletely) by elevation 
of the extremity or use of compression 
hosiery.  Any opinion offered must be 
supported by a clear rationale.

2.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


